                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CAROLYN SUZANNE DECHER,                  )
                                         )
                    Plaintiff,           )                   8:18CV309
                                         )
             v.                          )
                                         )              MEMORANDUM
NANCY A. BERRYHILL, Acting               )               AND ORDER
Commissioner of Social Security          )
Administration,                          )
                                         )
                    Defendant.           )
                                         )

        In this Social Security appeal, Defendant filed her Answer to Plaintiff’s pro se
Complaint (Filing No. 6) and the Social Security Administrative Record (Filing Nos.
7-9) on August 31, 2018. Pursuant to the Court’s General Order No. 2015-05 (Filing
No. 3), Plaintiff had until October 1, 2018, to file her Motion to Reverse the
Commissioner’s decision and supporting brief. Plaintiff filed a Motion for Extension
of Time on October 1, 2018, (Filing No. 10) requesting an additional 28 days in which
to file her motion and brief. The Court granted Plaintiff’s extension (Filing No. 11),
giving Plaintiff until October 31, 2018, in which to file her motion for an order
reversing the Commissioner’s decision, or granting other relief, and supporting brief.
The Plaintiff failed to file a motion and brief in accordance with this court’s orders.

        In light of Plaintiff’s failure to respond to the court’s orders, Defendant has
moved (Filing No. 12) for additional time to file her motion for an order affirming the
Commissioner’s decision and supporting brief until such time as Plaintiff files her
initial motion and brief. I shall grant Defendant’s motion.
      IT IS ORDERED:

       1.     Plaintiff shall file her motion for an order reversing the Commissioner’s
decision or granting other relief, together with a supporting brief, on or before January
11, 2019. In light of Plaintiff’s failure to comply with the court’s October 31, 2018,
deadline for filing these same materials, Plaintiff is warned that failure to comply with
the January 11, 2019, deadline will result in dismissal of this matter for failure to
prosecute pursuant to NECivR 41.21 without further notice;

       2.    The Commissioner’s motion for an order affirming the Commissioner’s
decision or granting other relief, together with a supporting brief, are due February 11,
2018; and

      3.     The Plaintiff may file a reply brief on or before February 25, 2019, after
which this case shall be deemed ripe for decision.

      DATED this 11th day of December, 2018.

                                         BY THE COURT:

                                         s/ Richard G. Kopf
                                         Senior United States District Judge




      1
       Nebraska Civil Rule 41.2 (2018) provides in part: “At any time, a case not
being prosecuted with reasonable diligence may be dismissed for lack of prosecution.”
                                           2
